                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON

UNITED STATES OF AMERICA

v.                                                          Criminal Action No.: 2:18-cr-00152

MENIS E. KETCHUM, II,

               Defendant.

                            CLARIFICATION TO DEFENDANT’S
                             PRESENTENCE MEMORANDUM

       Page 3 of the Defendant’s Presentence Memorandum discusses Part C of U.S. v. Williams.

U.S. v. Williams, identifies the misrepresentation enhancement as guideline 2 F1.1(b)(4). After

Williams was sentenced guideline 2 F1.1 was replaced and consolidated into guideline 2 B1.1.

       The misrepresentation enhancement discussed in Part C of U.S. v. William is identical to the

misrepresentation enhancement 2 B1.1.(b)(9)(A) discussed in paragraph 95 of the presentence report

and discussed on pages 2 through 4 of the Defendant’s Sentencing Memorandum.(See attached,

Amendments to the Sentencing Guidelines, May 10, 2001, United States Sentencing Commissioner.)




                                                     /s/ James M. Cagle
                                                     James M. Cagle (WV Bar No. 580)
                                                     1200 Boulevard Tower
                                                     1018 Kanawha Boulevard, East
                                                     Charleston, West Virginia 25301
                                                     Email: caglelaw@aol.com
                                                     Phone: (304) 342-3174
                                                     Fax: (304) 342-0448
                                                     Counsel for Menis E. Ketchum II




                                                1
                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           -CHARLESTON-
UNITED STATES OF AMERICA

v.                                                        Criminal Action No. 2:18-cr-00152

MENIS E. KETCHUM II,

               Defendant.



                                 CERTIFICATE OF SERVICE

       The undersigned, Counsel for the Defendant Menis E. Ketchum II, does hereby certify

that a true and correct copy of the Correction to Defendant’s Presentence Memorandum served

via electronic filing and service has been made on opposing counsel, Philip H. Wright, AUSA on

this the 12th day of February, 2019.




                                                  /s/ James M. Cagle
                                                  James M. Cagle (WV Bar No. 580)
                                                  1200 Boulevard Tower
                                                  1018 Kanawha Boulevard, East
                                                  Charleston, West Virginia 25301
                                                  Email: caglelaw@aol.com
                                                  Phone: (304) 342-3174
                                                  Fax: (304) 342-0448
                                                  Counsel for Menis E. Ketchum II




                                              2
